Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 1 of 29

(b) all alcoholic beverage Inventory of Sellers in jurisdictions where the
Law does not permit Buyer to take title to such Inventory until it obtains the requisite
Liquor License Approvals or other authorization from the Bankruptcy Court or any
other pertinent Governmental Entity; provided, however, Sellers shall transfer, assign,
convey and deliver to Buyer (at Buyer’s sole cost and expense) such alcoholic beverage
Inventory in each mstance upon issuance of the relevant Liquor License Approval or
other authorization from the Bankruptcy Court or other relevant Governmental Entity;

 

(c) all of Sellers’ certificates of mcorporation and other organizational
documents, qualifications to conduct business as a foreign entity, arrangements with
registered agents relating to foreign qualifications, taxpayer and other identification
numbers, seals, minute books, stock transfer books, umit certificates and other
documents relating to the organization, maintenance and existence of any Seller as a
limited kability company or other entity;

(d) all equity securities of any Seller or securities convertible into,
exchangeable, or exercisable for any such equity securities and all net operating losses
of any Seller;

(e) all Leases (and related Leased Real Property, if any) and Contracts, in
each case, other than the Assumed Contracts;

(f) any loans or notes payable to any Seller or any of its Affiliates from any
employee of any Seller or any of its Affiliates;

(g) any (1) Records contammg confidential personal private mformation
includng confidential personnel and medical Records pertaining to any Current
Employees or Former Employees to the extent the disclosure of such mformation is
prohibited by applicable Law, (2) other Records that Sellers are required by Law to
retain and (3) any Records or other documents relating to the Chapter 11 Cases that are
protected by the attorney-client or similar privilege; provided that Buyer shall have the
right to make copies of any portions of such retamed Records (other than the Records
referenced in subsection (3)) to the extent that such portions relate to the Business or
any Purchased Asset;

(h) all Permits other than the Assumed Permits;

(i) all directors’ and officers’ hability Insurance Policies, mcluding any tail
insurance policies, including the rights of the directors and officers thereunder for
coverage (i.e., advancement of expenses and lability coverage with respect to claims
made against such officers and directors);

(j) all Employee Benefit Plans;
(k) the Excluded Restaurants and those assets set forth on Schedule 2.2; and

(1) the rights of Sellers under this Agreement and the Related Agreements
and all consideration payable or deliverable to Sellers under this Agreement.

19

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 2 of 29

Section 2.3. Assumption of Assumed Liabilities. On the terms and subject to the
conditions of this Agreement and the Sale Order, at the Closing, Buyer shall assume from Sellers
(and from and after the Closing pay, perform, discharge, or otherwise satisfy nn accordance with
their respective terms), and Sellers shall irrevocably convey, transfer, and assign to Buyer, the
following Liabilities of the Busmess and only to the extent not paid prior to the Closing and no
others (collectively, the “Assumed Liabilities’):

(a) Liabilities (1) for all Cure Amounts to the extent that the Sellers’ Cash
and Cash Equivalents are not sufficient to pay such amounts, and (ii) under the
Assumed Contracts and Assumed Permits arising from and after the Closing Date as
well as any Liabilities to the extent arising out of the Purchased Assets or the operation
of the Business solely in respect of the Continuing Restaurants, m each case under
clause (il) of this Subpart (a), arismg from and after the Closing Date;

(b) All Accounts Payable arising from the normal operation of Business that
is accrued but not yet due as of the Closing and as set forth on Schedule 2.3(b) (as such
Schedule may be updated and amended (1) by Sellers with Buyer’s consent (such
consent not to be unreasonably withheld) between the date hereof and August 21, 2020,
and (i) as otherwise agreed upon by Sellers and Buyer up to the Closing);

(c) all obligations of Sellers to honor gift cards in the Ordinary Course of
Business at a Busmess restaurant (1e., accepting such gift cards in exchange for goods
or services delivered), whether relating to a Continuing Restaurant or an Excluded
Restaurant, but excluding any escheatment claims related to such gift card obligations
and excluding any clams for cash refunds to the extent not otherwise required by
applicable Law m any jurisdiction im which a Contmuing Restaurant is located; and

(d) all accrued payroll, accrued and unused vacation, or other accrued paid
time-off, and accrued payroll Taxes, in each case, that is earned or accrued by, but not
yet payable, as of the Closing Date (and not paid by Sellers prior thereto) to any
Transferred Employee (“Assumed Payroll Obligations”’);

Notwithstanding the foregomg and except as otherwise provided in Section 5.9 of this
Agreement, Assumed Liabilities shall not include (i) any other post-petition Liabilities of the
Sellers nor (ii) any lability for Taxes of any kind, except as provided in the last sentence of
Section 2.4 below.

Section 2.4 Excluded Liabilities. _Notwithstandmg anythmg herein to the contrary,
the Parties expressly acknowledge and agree that Buyer shall not assume, be obligated to pay,
perform or otherwise discharge or m any other manner be liable or responsible for any Liabilities
of Sellers, whether existing on the Closing Date or arising thereafter, other than the Assumed
Liabilities (all such Liabilities that Buyer is not assuming being referred to collectively as the
“Excluded _ Liabilities”, including without limitation all Liabilities relating to or arising from any
Employee Benefit Plan or the employment or termination of any employee of any Seller (other
than the Assumed Payroll Obligations. For the avoidance of doubt, Excluded Liabilities shall
include any liability for Taxes of any kind other than any Taxes which are a lien not yet due and
payable as of and which are prorated between Sellers and Buyer at the Closing.

20

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 3 of 29

Section 2.5 Consideration.

(a) In aggregate consideration for the sale and transfer of the Purchased
Assets (the “Purchase Price”) shall be composed of the following:

L the Credit Bid; and
il. the assumption by Buyer of the Assumed Liabilities.
(b) The Purchase Price shall be satisfied at the Closing as to:

i the Credit Bid, by causing the Credit Agreement Lenders to
acknowledge in writing satisfaction of the portion of the Credit Agreement Lien
Obligations covered by the Credit Bid and to release all guarantees of the security
interests and liens on the Purchased Assets securmg such obligations, all in form and
content reasonably satisfactory to Sellers (the “Credit Bid And Release”); and

iL the amount of the Assumed Liabilities described m Section 2.3, by
assummg such Assumed Liabilities through one or more Assignment and Assumption
Agreements.

In addition, at the Closmg or as soon as practicable thereafter, Buyer shall pay to the applicable
counterparties all Cure Amounts payable in connection with or as a condition to Sellers’
assumption and assignment of the Assumed Contracts to the extent Sellers do not have sufficient
cash to satisfy all Cure Amounts,

Section 2.6 Assumption and Assignment of Contracts.

(a) Schedule 2.6(a) sets forth a list of all Contracts and Leases to which a
Seller is a party (other than such Contracts and Leases that have been rejected by
Decree of the Bankruptcy Court or are the subject of a pending motion to reject as of
the date of this Agreement), together with estimated Cure Amounts for each Assumed

Contract.

(b) From and after the date hereof until the Closing, Buyer may, in its sole
discretion, (i) designate a Contract or Lease listed on Schedule 2.6(a) for assumption
and assignment to Buyer, effective on and as of the Closing (such Contracts and
Leases, the “Assumed Contracts”), or (ii) without in any manner reducing or otherwise
affecting the Purchase Price, designate any Contract or Lease listed on Schedule 2.6(a)
for rejection; for the avoidance of doubt, the Sellers will not object to any such
designation made by Buyer pursuant to this Section 2.6(b). Except as so designated by
Buyer, the Sellers shall not designate any Contract or Lease listed on Schedule 2.6(a)
for assumption and assignment or for rejection on or after the date hereof. The
Assumed Contracts as of the date hereof are set forth on Schedule 2.6(b) hereto, which
will be supplemented in writng by Buyer as additional Leases and Contracts are
designated for assumption and assignment or rejection prior to the Closing as set forth

in this Section 2.6(b).

21

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 4 of 29

(c) In connection with the assumption by and assignment to Buyer of any
Assumed Contracts pursuant to this Section 2.6, (i) the amounts, if any, necessary to
cure all defaults, if any, and to pay all actual pecuniary losses, if any, that have resulted
from such defaults under the Assumed Contracts (collectively, such amounts, the “Cure
Amounts”), in each case as of the Petition Date and to the extent required by
Section 365(b)(1)(A) and (B)of the Bankruptcy Code and any Decree of the
Bankruptcy Court, shall be paid by Sellers at the Closing, and (ii) Buyer shall provide
such adequate assurance of future performance as of the Sale Hearing as the
Bankruptcy Court deems necessary to satisfy the conditions contained in
Sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to Assumed
Contracts.

(d) Subject to Buyer’s reasonable cooperation therewith, Sellers shall use
their respective commercially reasonable efforts to obtain a Decree of the Bankruptcy
Court to assign the Assumed Contracts to Buyer on the terms set forth in this
Section 2.6. In the event Sellers are unable to assign any such Assumed Contract to
Buyer pursuant to a Decree of the Bankruptcy Court, then the Parties shall use their
respective commercially reasonable efforts to obtain, and to cooperate (at no material
cost or expense to Sellers) in obtaining, all Consents from Governmental Entities and
third parties necessary to assume and assign such Assumed Contracts to Buyer,
including, m the case of Buyer, paying any applicable Cure Amounts.

(e) Notwithstanding the foregoing, but subject to Section 5.1, a Contract
shall not be an Assumed Contract hereunder and shall not be assigned to, or assumed
by, Buyer to the extent that such Contract (i) is rejected by a Seller or terminated by a
Seller in accordance with the terms hereof or by the other party thereto, or terminates or
expires by its terms, on or prior to the Closing and is not continued or otherwise
extended upon assumption, (i) was not listed on Schedule 2.6(a) and not provided to
Buyer by Sellers at least five (5) Business Days prior to the Closing and requires a
Consent of any Governmental Entity or other third party (except as permitted by the
Bankruptcy Code) in order to permit the sale or transfer to Buyer of Sellers’ rights
under such Contract, and no such Consent has been obtained prior to the Closing, or
(ii) relates solely to Excluded Assets. In addition, a Permit (including any Liquor
License) shall not be assigned to, or assumed by, Buyer to the extent that such Permit
requires a Consent of any Governmental Entity or other third party (other than, and in
addition to, that of the Bankruptcy Court) in order to permit the sale or transfer to
Buyer of Sellers’ rights under such Permit, and no such Consent has been obtained
prior to the Closing.

(f) Subject to the terms and conditions herein provided, Seller and Buyer
shall use their good faith efforts to take, or cause to be taken, all reasonable action, or
do, or cause to be done, all reasonable things, necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the transactions
contemplated by this Agreement.

Section 2.7. Closing. The Closing shall take place remotely by electronic exchange of
counterpart signature pages commencing at 10:00 a.m. Eastern Time on the Closing Date upon

22

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 5 of 29

satisfaction or waiver of all conditions hereunder to the parties’ respective obligations to
consummate the transactions provided for herein.

Section2.8 Deliveries at Closing.

(a) At the Closing, Sellers shall deliver to Buyer the followng documents
and other items, duly executed by Sellers, as applicable:

1 all Bills of Sale reasonably requested by Buyer;

i. all Assignment and Assumption Agreements reasonably requested
by Buyer;

ili, instruments of assignment in form and substance to be agreed to by

the Parties m their reasonable discretion for all Registered Intellectual Property
transferred or assigned hereby and general assignments of all other Intellectual Property
of the Sellers, nn each case as reasonably requested by Buyer (collectively, the
“Intellectual Property Assignments”);

Iv. a non-foreign affidavit from the regarded owner of the Sellers for
U.S. federal income Tax purposes, dated as of the Closing Date, sworn under penalty of
perjury and in form and substance required under Treasury Regulations issued pursuant
to Section 1445 of the IRC stating that such owner is not a “foreign person” as defined in
Section 1445 of the IRC;

V. the officer’s certificates required to be delivered pursuant to

Section 7.1();

Vi the Management Agreement duly executed by Sellers;

Vil. such other bills of sale, completed transfer tax returns, assignments
of leases, notices to landlords, notices to subtenants, endorsements, assignments and
other good and sufficient nstruments of conveyance and transfer, m form and content not
inconsistent with the rights and obligations imposed upon Buyer and Sellers pursuant to
the other provisions of this Agreement and otherwise reasonably satisfactory to Buyer (in
each case signed and acknowledged as appropriate), as Buyer may reasonably request to
vest in Buyer, to the extent transferable and assignable, all the right, title and interest of
the Sellers m, to or under any or all the Purchased Assets subject only to Permitted Liens
to the extent provided m the Sale Order (mcluding, without limitation, releases and
termmations of any Liens that are not Permitted Liens);

vii originals (or, to the extent originals are not available, copies) of all
Assumed Contracts (together with all material amendments, supplements or
modifications thereto) to the extent not otherwise already made available to Buyer
through the Dataroom;

23

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 6 of 29

1X. physical possession, at their respective locations as of the Closing,
of all of the Purchased Assets capable of passing by delivery with the intent that title in
such Purchased Assets shall pass by and upon delivery;

x. certificates of title and title transfer documents to all titled motor
vehicles included within the Purchased Assets; and

XL all other previously undelivered certificates, agreements and other
documents, instruments and writings reasonably requested by Buyer to be delivered by
Sellers ator prior to the Closing pursuant to this Agreement.

(b) At the Closmg, Buyer shall deliver to Sellers the following documents
and other items, duly executed by Buyer, as applicable:

i any and all Assignment and Assumption Agreements to which
Buyer is party;

th the Purchase Price, in the form of the Credit Bid And Release, in
form reasonably satisfactory to Sellers and the Excluded Cash Deficiency Amount, if
applicable, such Excluded Cash Deficiency Amount to be wired to Sellers in accordance
with such written wiring instructions as Sellers may provide to Buyer at least two (2)
Business Days prior to the Closing;

ill. the officer’s certificates required to be delivered pursuant to

Section 7.2(g);

IV. the Management Agreement, duly executed by Buyer; and

V. all other previously undelivered certificates, agreements and other
documents required by this Agreement to be delivered by Buyer at or prior to the Closing
m connection with the Contemplated Transactions.

Section 2.9 Allocation. Within nmety (90) calendar days after the Closing Date,
Buyer shall in good faith prepare an allocation of the Purchase Price (and all capitalized costs
and other amounts treated as purchase price for U.S. federal mcome Tax purposes) among the
Purchased Assets and the Assumed Liabilities in accordance with Section 1060 of the IRC, the
Treasury Regulations thereunder (and any similar provision of United States state or local or
non-United States Law, as appropriate) (as fimally determmed, and subject to any further
amendment, in each case pursuant to this Section 2.9, the Allocation”). Sellers shall have thirty
(30) calendar days following receipt of the Allocation to review and comment on such the
Allocation. If the Sellers disagree with any determinations set forth on the Allocation (the sole
permissible basis for which shall be that the Allocation was not prepared in accordance with this
Section 2.9), the Sellers shall deliver a written notice to Buyer settmg forth its objections.
Unless Sellers deliver notice to Buyer within the thirty (30) day review period, Sellers shall be
deemed to have accepted the determinations set forth in the Allocation. If the Sellers deliver the
notice to Buyer within the thirty (30) day review period, Buyer and the Seller shall, during the
thirty (30) days following such delivery or any mutually agreed extension thereof, use their
commercially reasonable efforts to reach agreement on the disputed determinations. Buyer and

24

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 7 of 29

Sellers shall report, act and file Tax Returns (including Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with the Allocation as determmed pursuant to this
Section 2.9. Neither Buyer nor Sellers shall take any position (whether in audits, Tax Returns or
otherwise) which is inconsistent with the Allocation, unless required by a “determination” within
the meaning of Section 1313 of the IRC.

Section 2.10 Excluded Locations. Any of Sellers’ restaurant locations with respect to
which the associated Leases have not been designated by Buyer as Assumed Contracts in
accordance with Section 2.6(a) shall be deemed to have been classified as Excluded Restaurants
and Excluded Assets.

ARTICLE III
SELLERS’ REPRESENTATIONS AND WARRANTIES

Except as set forth in the disclosure schedule accompanying this Agreement, as may be
updated, amended or supplemented by Sellers mn writing from time to time until August 7, 2020
(the “Disclosure Schedule”), Sellers jointly and severally represent and warrant to Buyer as of
the date hereof and as of the Closmg Date in each case, unless otherwise specified in the
representations and warranties below, n which case the representation and warranty is made as
of such date, that the statements contained in this Article III are true and correct.

Section 3.1. Organization of Sellers; Good Standing.

(a) Each Seller is duly incorporated or organized, as the case may be, and
validly existing and in good standing under the Laws of its state of mcorporation or
formation. Each Seller is duly qualified or otherwise authorized as a foreign entity to
transact business in each jurisdiction listed on Schedule 3.1 of the Disclosure Schedule,
which are all of the jurisdictions in which the nature of the Business or the Purchased
Assets requires such Seller to so qualify. Sellers have made available to Buyer each
Seller’s Organizational Documents that set forth the state of incorporation or formation
for each Seller. Subject to the requirements of the Bankruptcy Code, each Seller has all
necessary power and authority to own, lease and operate its assets, properties and to
conduct its business in all jurisdictions in which such Seller conducts business (or
conducted business prior to the Busmess Cessation Event) and in the manner m which
its business is currently bemg conducted (or was conducted prior to the Business
Cessation Event) and has historically been conducted.

(b) None of the Sellers has any Subsidiaries (other than other Sellers, if
applicable).

Section 3.2. Authorization of Transaction. Subject to the Sale Order having been
entered and still being in effect and not subject to any stay pendmg appeal at the time of Closing:

 

(a) each Seller has all requisite applicable corporate or limited lability
company power and authority to execute and deliver this Agreement and all Related
Agreements to which it is a party and to perform its obligations hereunder and
thereunder; the execution, delivery and performance of this Agreement and all Related
Agreements to which such Seller is a party have been duly authorized by such Seller

25

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 8 of 29

and no other corporate or company action, as applicable, on the part of such Seller is
necessary to authorize this Agreement or the Related Agreements to which it is party or
to consummate the Contemplated Transactions; and

(b) This Agreement constitutes the valid and legally-binding obligations of
Sellers, enforceable against Sellers in accordance with its terms and conditions, subject
to applicable bankruptcy, insolvency, moratorium or other similar Laws relating to
creditors’ rights and general principles of equity. Each Related Agreement to which
any Seller is a party, when executed and delivered, will constitute the valid and legally-
binding obligations of such Seller, as applicable, enforceable against Sellers, as
applicable, in accordance with their respective terms and conditions, subject to
applicable bankruptcy, insolvency, moratorium or other similar Laws relating to
creditors’ rights and general principles of equity.

Section 3.3. Noncontravention; Consents and Approvals.

(a) Neither the execution and delivery of this Agreement, nor the
consummation of the Contemplated Transactions (including the Related Agreements),
subject to the Sale Order having been entered and still being in effect and not subject to
any stay pending appeal at the time of Closing, will (with or without notice or lapse of
time or both) (i) conflict in any material respect with or result m a breach of the
Organizational Documents of any Seller, (11) violate any Law or Decree to which any
Seller is, or its respective assets or properties are, subject, (ii) conflict with any
Assumed Contract or Assumed Permit, or (iv) conflict with, or result in any violation of
or constitute a breach or default under, any order of any Governmental Entity
applicable to the Sellers or any of the Purchased Assets, and, in the case of clauses (ii),
(iii) and (iv) for such conflicts, breaches, violations, defaults, accelerations, rights or
failures to give notice, would not, individually or in the aggregate, have a Material
Adverse Effect.

(b) Except as set forth m Schedule 3.3(b) of the Disclosure Schedule,
subject to the Sale Order having been entered and still being in effect (and not subject
to any stay pending appeal at the time of Closmg), no Consent, notice or filing is
required to be obtained by any Seller from, or to be given by any Seller to, or made by
any Seller with, any Governmental Entity in connection with the execution, delivery
and performance by any Seller of this Agreement or any Related Agreement. After
giving effect to the Sale Order and any applicable order of the Bankruptcy Court
authorizing the assignment and assumption of the Assumed Contracts, no Consent,
notice or filmg is required to be obtained by any Seller from, or to be given by any
Seller to, or made by any Seller with, any Person that is not a Governmental Entity in
connection with the execution, delivery and performance by any Seller of this
Agreement or any Related Agreement, except where the failure to give notice, file or
obtain such authorization, consent or approval would not, individually or in the
aggregate, reasonably be expected have a Material Adverse Effect or prevent or
materially impair or delay the Sellers’ ability to consummate the Contemplated
Transactions on a timely basis.

 

26

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 9 of 29

Section 3.4 Compliance with Laws. Sellers are m compliance with all Laws
applicable to the Business or the Purchased Assets in all material respects. As of the date hereof,
Sellers have not received any written notice of violation of any Law in any material respect with
respect to any Seller, the Business or the Purchased Assets and, to Sellers’ Knowledge, there is
no reasonable basis for the issuance of any such notice or the taking of any action for such
violation.

Section 3.5 Title to Purchased Assets. Sellers, as of immediately prior to the
Closing, have good and valid title to, or, m the case of leased assets, have good and valid
leasehold interests in, the Purchased Assets, free and clear of all Liens (except for Permitted
Liens), subject to entry of the Sale Order. At the Closing or such time as title is conveyed under
Section 2.6, Sellers will convey, subject to the Sale Order having been entered and still being in
effect and not subject to any stay pending appeal at the time of Closing, good and valid title to,
or valid leasehold interests in, all of the Purchased Assets, free and clear of all Liens (except for
Permitted Liens), to the fullest extent permissible under Section 363(f) of the Bankruptcy Code
and subject to the rights of licensees under Section 365(n) of the Bankruptcy Code. The
Purchased Assets constitute substantially all of the properties, assets and rights (including
Intellectual Property) used by the Sellers to conduct and operate the Business at the Contmuing
Restaurants in all material respects as conducted and operated by the Sellers prior to the Business
Cessation Event. All of the Purchased Assets are mn good order and repair (ordmary wear and
tear excepted) for assets of comparable age and past use and are capable of being used in the
Ordinary Course of Business to operate the Business substantially as conducted and operated by
the Sellers prior to the Business Cessation Event. No Person other than Sellers are engaged in
the operation of, or hold rights, title and interest in (except for Permitted Liens), the Purchased
Assets. None of the personal or movable property included in the Purchased Assets is located
other than at the Leased Real Property.

Section 3.6 Contracts. Schedule 3.6 of the Disclosure Schedule sets forth an accurate
list, as of the date hereof, of all material executory Contracts, including any and all amendments,
modifications, supplements, exhibits and restatements thereto and thereof, to which a Seller is a
party with respect to the Business as of the date hereof and Sellers have made available to Buyer
true and complete copies of all such Contracts or, to the extent any of such Contracts are oral,
Schedule 3.6 of the Disclosure Schedule contains a description of the material terms thereof.
Except as set forth in Schedule 3.6 of the Disclosure Schedule, no Seller has assigned, delegated
or otherwise transferred to any third party any of its rights or obligations with respect to any
Assumed Contract. The Assumed Contracts include all Contracts material to the ownership
and/or operation of the Business at the Contmumg Restaurants. Sellers have not, and, to Sellers’
Knowledge, no other party to any Assumed Contract has, commenced any action against any of
the parties to any Assumed Contract or given or received any written notice of any material
default or violation under any Assumed Contract that has not been withdrawn or dismissed
except to the extent such default or violation will be cured as a result of the payment of the
applicable Cure Amounts, assuming entry of the Sale Order. To Sellers’ Knowledge, each
Assumed Contract is, or will be upon the Closmg, valid, binding and in full force and effect in
accordance with its terms.

Section 3.7 Intellectual Property.

27

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 10 of 29

(a) Schedule 3.7 of the Disclosure Schedule sets forth a true and complete
list of (i) all Registered Intellectual Property that is owned by any Seller, (ii) all
executory Contracts pursuant to which any Seller obtains the right to use any
Intellectual Property, and (ii) all material Contracts pursuant to which any Seller grants
to any other Person the right to use any Intellectual Property (mcluding all Contracts
pursuant to which any Seller grants to any other Person any exclusive rights with
respect to any Intellectual Property). Sellers exclusively own all Intellectual Property
included among the Purchased Assets (mcludmg all such Registered Intellectual
Property) free and clear of all Liens (except for Permitted Liens), and all such
Registered Intellectual Property is valid, subsistng and, enforceable, and is not subject
to any outstanding Decree adversely affecting Sellers’ use thereof or rights thereto.

(b) To Sellers’ Knowledge, and except as set forth on Schedule 3.7 of the
Disclosure Schedule, none of the use of the Intellectual Property included in the
Purchased Assets, the conduct of the Business as conducted prior to the Business
Cessation Event (except with respect solely to the Excluded Restaurants), nor any of
the products sold or services provided by Sellers or any of thei Affiliates in connection
therewith (except with respect solely to the Excluded Restaurants), infrmges upon or
otherwise violates the Intellectual Property of any other Person. To Sellers’
Knowledge, no third party is mnfrmging any Intellectual Property owned by any Seller
and included in the Purchased Assets.

(c) Sellers have used commercially reasonable efforts to maintain, defend,
protect, enforce, and preserve all trade secrets and material confidential information
included m the Purchased Assets, including all Recipes, and, to Sellers’ Knowledge, no
such trade secrets, confidential information, or Recipes have been disclosed or accessed
by any other Person other than to Persons under binding obligations of confidentiality
and non-use. To Sellers’ Knowledge, no such trade secrets, material confidential
information, or Recipes have been improperly accessed, disclosed, or used.

Section 3.8 Litigation.

(a) Other than the Chapter 11 Cases, Schedule 3.8(a) of the Disclosure
Schedule sets forth, as of the date hereof, all unresolved Litigation brought or
threatened in writing by or against any Seller, in each case, which seeks to impose
Liability upon any party in an amount greater than $50,000, and to Sellers’ Knowledge,
there is no other Litigation threatened in writing agamnst any Seller which would affect
the ability of any Seller to enter into this Agreement, any Related Agreement, or to
consummate the Contemplated Transactions.

(b) Schedule 3.8(c) of the Disclosure Schedule sets forth sets forth any
Decree to which any Seller is subject.

Section 3.9 Employees and Employment Matters.

(a) No Seller is or within the last three (3) years has been a party to or
bound by any collective bargaming agreement covering the Current Employees or

28

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 11 of 29

Former Employees nor has there been in the last three (3) years any strike, walkout,
work stoppage, or other material collective dispute affecting any Seller with respect to
the Business. No Current Employee ts and with the last (3) years no Current
Employee or Former Employee has been represented by a union or other collective
bargaming representative with respect to his or her employment with any Seller. To
Sellers’ Knowledge, there is no organizational effort being made or threatened by or on
behalf of any labor union with respect to any of the Current Employees, nor has there
been in the last three (3) years with respect to any Current Employees or Former
Employees. No later than ten (10) Business Days followmg the date hereof, Sellers
shall make available to Buyer a list of all Current Employees and Former Employees
who were employed by Sellers as of February 29, 2020 (such Former Employees,
“Recent Employees”), including such mdividual’s name; title or position; status (part-
time, full-time, exempt, nonexempt, etc.); whether a Current Employee or Recent
Employee; whether paid on a salaried, hourly or other basis; current base salary or
wage rate; current target bonus; other incentive or non-incentive based compensation;
start date; service reference date (if different from the start date); work location;
vacation entitlement formula; and an mdication of whether or not any Current
Employee is on leave of absence or furlough (the “Employee Roster’).

(b) There are no grievances or unfair labor practice complaints pending
against any Seller before the National Labor Relations Board or any other
Governmental Entity with respect to any Current Employees or Former Employees.

(c) Sellers are in compliance in all material respects with all applicable
Laws relatng to employment or labor, mcluding those related to hiring, background
checks, wages, pay equity, hours, collective bargaining and labor relations,
classification of independent contractors and employees, equal opportunity, document
retention, notice, plant closing and mass layoff, health and safety, employment
eligibility verification, immigration, child labor, discrimmation, harassment, retaliation,
accommodations, disability rights or benefits, affirmative action, workers’
compensation, unemployment insurance, employment and reemployment rights of
members of the uniformed services, secondment, employee leave issues and the
payment of social security and other Taxes, and are not liable for any arrears of wages,
other compensation or benefits (other than such Liabilities that have been incurred in
the Ordinary Course of Business of the Seller and are not past due), or any Taxes or
penalties for failure to comply with any of the foregoing, including, without limitation,
any of the foregoing arising out of other otherwise in connection with the Business
Cessation Event.

(d) No Current Employee, Former Employee, or other service provider has
been improperly excluded from participation in any Employee Benefit Plan (to the
extent such individual is or should be eligible under the terms of such Employee
Benefit Plan), and none of the Sellers has any direct or mdirect liability, whether
absolute or contingent, with respect to any misclassification of any service provider as
an independent contractor or on any other non-employee basis for such Seller rather
than as an employee, with respect to any individual employed, engaged, or leased by

29

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 12 of 29

the Seller from another employer, or with respect to any misclassification of any
employee as exempt versus non-exempt under the Fair Labor Standards Act.

(e) Except as set forth on Schedule 3.9(e) of the Disclosure Schedule, there
is no employment or labor-related clam, complamt, demand for arbitration, or
administrative charge pending against any Seller brought by or on behalf of any Current
Employee, Former Employee or any Governmental Entity, and to Sellers’ Knowledge,
no such clam is threatened. Except as disclosed to Buyer confidentially, in the last five
(5) years, there have been no allegations of sexual or other unlawful harassment or
discrimination made against any Current Employee or Former Employee at the
management level or higher.

(f) All Current Employees are, and Recent Employees were, authorized to
work in the United States.

(g) Except as set forth on Schedule 3.9(g) of the Disclosure Schedule,
Sellers have not made application to receive or otherwise sought Relief Proceeds.

Section 3.10 Employee Benefit Plans. Schedule 3.10 of the Disclosure Schedule lists
each Employee Benefit Plan that Sellers mamtain or to which Sellers contribute or which Sellers
have maintained or to which Sellers have contributed in the past twelve (12) months and that
provides or provided benefits to any Current Employee or Recent Employee. No event or
circumstance exists, or could exist as of the Closing, under which Buyer could incur any
Liability with respect to any Employee Benefit Plan.

Section 3.11 Real Property.

(a) Sellers do not own any real property.

(b) Schedule 3.11(b) of the Disclosure Schedule sets forth the address of
each Leased Real Property, and a true and complete list of all Leases (including the
date and name of the parties to such Lease document). Sellers have made available to
Buyer a true and complete copy of all Leases (including all amendments, extensions,
renewals, guaranties and other agreements with respect thereto) for such Leased Real
Property, as amended through the date hereof. Except as set forth in Schedule 3.11(b)
of the Disclosure Schedule, with respect to each of the Leases: (i) to Sellers’
Knowledge and subject to the effect on enforceability of (A) any applicable Law
relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance
or preferential transfers, or similar Laws relating to or affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law), such Lease is legal, valid, binding,
enforceable and im full force and effect m accordance with its terms; (ii) Sellers’
possession and quiet enjoyment of the Leased Real Property under such Lease has not
been disturbed, and to Sellers’ Knowledge, there are no disputes with respect to Sellers’
or the applicable guarantor’s obligations under such Lease that will not be satisfied by
the Sale Order; (iti) to Sellers’ Knowledge, no other party to a Lease (including,
without limitation, any guarantor) is in material breach or default under such Lease, and

30

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 13 of 29

no event has occurred or circumstance exists which, with the delivery of notice, the
passage of time or both, would constitute such a material breach or default; (iv) no
security deposit or portion thereof deposited with respect such Lease has been applied
in respect of a breach or default under such Lease which has not been redeposited in
full; (v) the other party to such Lease is not an affiliate of, and otherwise does not have
any economic interest in, Sellers; (vi) the Sellers have not subleased, licensed or
otherwise granted any Person the right to use or occupy such Leased Real Property or
any portion thereof; and (vii) there are no liens or encumbrances (other than Permitted
Liens) on the estate or interest created by such Lease.

(c) Schedule 3.11(c) of the Disclosure Schedule sets forth a description of
all material Leasehold Improvements with outstandnmg commitments in excess of
$100,000 for each Leased Real Property.

(d) The Leased Real Property identified m Schedule 3.11(b) of the
Disclosure Schedule and the Leasehold Improvements comprise all of the real property
used in or otherwise related to the operation by Sellers prior to the Business Cessation
Event of, the Business.

(e) Sellers have received no written notice of any condemnation,
expropriation or other proceeding m emment domam pending or, to Sellers’
Knowledge, which is threatened, affecting any real property underlying the Leased Real
Property or any portion thereof or interest therem.

Section 3.12 Tangible Personal Property. Schedule 3.12 of the Disclosure Schedule
sets forth all material Personal Property Leases related to the Contmumg Restaurants, and, to
Sellers’ Knowledge, each such material Personal Property Lease is valid and enforceable, subject
to applicable bankruptcy, insolvency, moratorium or other similar Laws relatng to creditors’
rights and general principles of equity.

Section 3.13 Permits.

(a) Schedule 3.13(a) of the Disclosure Schedule contains a list of all Permits
related to the Continuing Restaurants that Sellers hold as of the date hereof in
connection with the operations of the Business. The Permits set forth on
Schedule 3.13(a) of the Disclosure Schedule represent all Permits required for the
operation of the Continuing Restaurants as operated prior to the Business Cessation
Event. Each Seller complies, and has at all times complied, in all material respects with
all such Permits, and no Seller has received in the past five years any notice or other
communication from any Governmental Entity or any other Person that any Seller is
not in compliance in any material respect with any such Permit or of any actual or
possible revocation, withdrawal, suspension, cancellation, termmation or material
modification of any such Permit. As of the date hereof, there is no Litigation pending
or, to Sellers’ Knowledge, threatened m writing that seeks the revocation, cancellation,
suspension, failure to renew or adverse modification of any material Assumed Permits,
except where a failure of this representation and warranty to be so true and correct
would not be material to the ownership and operation of the Continuing Restaurant or

31

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 14 of 29

Continung Restaurants that operate under such Permit. All required filings with
respect to the Assumed Permits have been made and all required applications for
renewal thereof have been filed, except where a failure of this representation and
warranty to be so true and correct would not be material to the ownership and operation
of the Business.

(b) Schedule 3.13(b) of the Disclosure Schedule sets forth a complete and
correct list as of the date of this Agreement of Liquor Licenses related to the
Continumg Restaurants. To Sellers’ Knowledge, each of the Sellers is in compliance mn
all material respects with all applicable state, municipal and other governmental laws,
regulations and rules with respect to the sale of liquor and all alcoholic beverages and
has the right to sell liquor at retail for consumption withm each of the restaurant
locations of such Seller where the Leases constitute Assumed Contracts, subject to and
in accordance with all applicable provisions of the Liquor Licenses. To Sellers’
Knowledge, except as set forth in Schedule 3.13(b) of the Disclosure Schedule, in the
past five years, (i) there has been no Litigation brought or threatened in writing to be
brought by or before a Governmental Entity in respect of any such Liquor License
related to a Continuing Restaurant or the activities of such Seller in connection with
any such Liquor License (or in connection with any other liquor licenses previously
held or used by such Seller), (i)no such Liquor License related to a Continumg
Restaurant is subject to any due but unpaid Tax obligation owed to a Governmental
Entity, the outstanding nature of which would preclude transfer of such Liquor License
from any of the Sellers to Buyer, and (ii) no such Liquor License related to a
Continuing Restaurant has been threatened by a Governmental Entity to be revoked,
limited or not renewed.

Section 3.14 Purchased Inventory.

(a) No Inventory that is Purchased Inventory is damaged m any way or
subject to a current or past product recall, except for any such damage or any such
recall which would not be material to the Purchased Inventory taken as a whole;

(b) To Sellers’ Knowledge, the Purchased Inventory is m material
compliance with United States federal and applicable state guidelines for such products
as of the date hereof; and

(c) To Sellers’ Knowledge, the Purchased Inventory is in working condition
or in a condition fit for sale and consumption in accordance with all applicable Laws, as
the case may be.

Section 3.15 Environmental Matters. Except as set forth m Schedule 3.15 of the
Disclosure Schedule:

(a) Each Seller is, and has been during the prior two (2) years, in
compliance in all material respects with all applicable Environmental Laws, which
compliance has included obtaming and maimtammg all permits, licenses and
authorizations required under applicable Environmental Laws;

32

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 15 of 29

(b) No Seller has received during the prior two (2) years written notice from
any Governmental Entity or third party regardmg any actual or alleged violation of or
Liability under Environmental Laws;

(c) To Sellers’ Knowledge, no Hazardous Substance has been released at
any current or former Leased Real Property, or other real property, by Sellers in
violation of any Environmental Law; and

(d) Sellers have made available to Buyer copies of all material
environmental audits, assessments and reports in its possession relating any actual or
potential Liabilities under Environmental Laws with respect to any current or former
Leased Real Property.

Section 3.16 Financial Statements.

(a) The Sellers have made available to Buyer true and correct copes of
(i) the unaudited consolidated balance sheet of the Sellers for the fiscal year ended on
or about December 31, 2018 and December 31, 2019, and the related consolidated
statement of income and cash flows of Sellers for the years then ended, and (i) the
unaudited consolidated balance sheet of the Sellers for the fiscal quarter ended on or
about March 31, 2020, and the related consolidated statement of mcome and cash flows
of Sellers for the three months then ended (such unaudited statements, mcluding the
related notes and schedules thereto, are referred to herem as the “Fmancial
Statements”). Each of the Financial Statements has been prepared in accordance with
GAAP consistently applied and presents fairly in all material respects the consolidated
financial position, results of operations and cash flows of Sellers as of the dates and for
the periods indicated therein, subject to normal year-end adjustments (which will not be
material individually or in the aggregate) and the absence of complete notes m the case
of the unaudited statements. Other than with respect to Excluded Liabilities as to which
the Sellers do not provide any representations and warranties, no Seller has any
material Liabilities that would be required by GAAP to be reflected on a consolidated
balance sheet (or the notes thereto) of the Sellers, except for habilities and obligations
(a) reflected, accrued or reserved agamst in the Sellers’ consolidated balance sheet for
the period ended on March 31, 2020 (or the notes thereto) included in the Financial
Statements, (b) incurred in the Ordinary Course of Business since March 31, 2020,
(c)imcurred pursuant to the Contemplated Transactions, or (d) obligations under
Assumed Contracts (other than liabilities or obligations related to or arising out of
breaches of such Assumed Contracts to the extent arising prior to the Closing Date).
Since December 31, 2019, to Sellers’ Knowledge, as of the date hereof, no Seller has
received any written complaint, allegation, assertion or Claim regarding the accounting
or auditing practices, procedures, methodologies or methods of Sellers or their
respective internal accounting controls with respect to the Business.

(b) The Sellers have established and maintained and, for the past five years,
have maintained in all material respects, a system of internal accountmg controls
sufficient to reasonably ensure (i) the reliability of fmancial reporting and the
preparation of the financial statements of the Sellers and (1) that (A) all transactions are

33

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 16 of 29

executed in accordance with management’s general or specific authorizations; (B) all
transactions are recorded when and as necessary to mamtain asset accountability and to
permit preparation of financial statements in conformity with GAAP applied using the
same accounting practices, policies, principles and methodologies, with consistent
classifications, judgments and valuation and estimation accrual methodologies, used in
the preparation of the Financial Statements; and (C) all accounts, notes and other
receivables are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.

(c) The Sellers have established and maintained and, for the past five years,
have mamtained m all material respects, disclosure controls sufficient to reasonably
ensure that material information relatng to the Sellers (mcluding any deficiencies or
weaknesses in the design or operation of the mternal controls of the Sellers and any
fraud that involves management or other Service Providers of the Sellers is made
known to the Sellers’ management by others within the Sellers and disclosed to the
Sellers’ board of directors and outside auditors. The Sellers have provided to the Buyer
a summary of any of the foregoing disclosures made to the Sellers’ board of directors or
outside auditors.

Section 3.17 Brokers’ Fees. Except for amounts due to Mastodon Ventures, Inc.

(“Mastodon”) (which amounts are to be paid by the Sellers under a Credit Bid, but if any overbid
is a cash bid in excess of the Credit Bid, such fee shall be paid from the cash sale proceeds (ie.,
Mastodon’s fee in excess of its mimimal fee), no Seller has entered into any Contract to pay any
fees or commissions to any broker, finder or agent with respect to the Contemplated Transactions
for which Buyer could become lable or obligated to pay.

Section 3.18 No Other Agreements to Purchase. Sellers have not entered into any

agreement with any other Person (written or oral) which grants such third party the right or
option to purchase or acquire from Sellers any Purchased Asset, other than purchase orders for
Inventory accepted by Sellers in the Ordmary Course of Business.

Section 3.19 Taxes.

(a) Each Seller has duly and timely filed all mcome and other material Tax
Returns that it was required to file, and all such filed Tax Returns were true, correct and
complete in all material respects. All material Taxes owed by the Sellers and all
material Taxes owed with respect to the Purchased Assets (in each case, whether or not
shown on any Tax Return) have been paid. In the last three (3) years, no claim has
been made in writng by a Governmental Entity in a jurisdiction where the Sellers do
not file Tax Returns that the Sellers or the Business is or may be subject to taxation by
that jurisdiction. Any deficiencies proposed as a result of any audits of Seller by any
Governmental Authority have been fully paid or finally settled, and there are no present
disputes as to Taxes payable by Seller.

(b) There is no audit, dispute, claim or controversy concerning any Tax
Liability or Tax Return of Sellers or with respect to the Business in progress or pending
by any taxing authority. No Seller has received from any Governmental Authority any

34

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 17 of 29

(i) written notice indicating an intent to open an audit or other review with respect to
Taxes that relate to the Business, (ii) written request for mformation related to Tax
matters that relate to the Business, (if) written notice of deficiency or proposed
adjustment for any amount of Tax that relate to the Business, or (iv) any ruling or
bindmg agreement relating to Taxes that could impact the amount of Taxes due from
Buyer or its Affiliates. No Seller has waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or deficiency
that could result n a Lien on the Purchased Assets or the imposition of any lability for
Taxes on Buyer, its direct or indirect equityholders, or their Affiliates.

(c) There are no Liens for Taxes on any of the Purchased Assets, other than
Permitted Liens.

(d) No Seller has any lability for Taxes of another Person under Treasury
Regulations Section 1.1502-6, as a transferee or successor, by contract, or otherwise.

(e) No Seller is party to any Tax sharing, Tax allocation or Tax indemnity
agreement, except for customary gross-up or indemnification provisions in commercial
agreements entered into in the Ordinary Course of Business, the primary subject matter
of which is not related to Taxes, in each case that would be binding on Buyer.

(HD No Seller has participated mm any “reportable transaction” within the
meaning of Treasury Regulation section 1.601 1-4(b)(1).

(g) Each Seller has collected or withheld all Taxes required to have been
collected or withheld (including from payments made to employees, mdependent
contractors, creditors, stockholders and other Persons) and such collected and withheld
Taxes have been duly paid to the proper Governmental Entity, and each of the Seller
has complied in all material respects with all Laws relating to withholding, including
any reporting and record keeping requirements. The Company has consistently treated
any workers that it treats as independent contractors (and any similarly situated
workers) as independent contractors for purposes of Section 530 of the Revenue Act of

1978.

(h) No Seller has requested or received a ruling from any Governmental
Authority or signed any bindmg agreement with any Governmental Authority that
might impact the amount of Tax due from Buyer or any of its Affiliates after the

Closing Date.

(i) Each Seller has collected all amounts of sales and use Taxes required to
be collected, and has remitted, on a timely basis, such amounts to the appropriate
Governmental Entity, or has been furnished properly completed exemption certificates
and has, in all material respects, maintamed all such records and supporting documents
in the manner required by all applicable sales and use Tax statutes and regulations

(j) None of the Purchased Assets are “Section 197(f)(9) mtangibles” (as
defined in Treasury Regulations Section 1.197-2(h)(1)(@) and assuming for this purpose
that the transition period ends on August 10, 1993) or an interest in an entity or

aD

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 18 of 29

arrangement classified as a partnership for U.S. federal, state or local mcome Tax
purposes.

(k) No Seller has deferred the mclusion of any amounts in gross income
pursuant to Internal Revenue Service Revenue Procedure 2004-34, Treasury
Regulations Section 1.451-5, Sections 451(c), 455, 456 or 460 of the Code, as a deposit
or pre-paid amount, or any corresponding or similar provision of state or local Law
(irrespective of whether or not such deferral is elective).

(I) None of the Purchased Assets or Assumed Liabilities is a Tax allocation,
Tax sharing, Tax distribution, Tax indemnification or Tax gross-up agreement or
arrangement.

Section 3.20 Suppliers. Schedule 3.20 of the Disclosure Schedule lists the ten
(10) largest supplers (excluding utilities) (measured by invoiced dollars) of the Continuing
Restaurants collectively (“Major Suppliers”) for the 12 month periods ended December 31, 2019
and June 30, 2020 and the amount of busmess done with each Major Supplier m such period. As
of the date of this Agreement, to Sellers’ Knowledge, (a) there has not been a material dispute
with, or actual or potential material and adverse change mn the business relationship of, any Seller
with any Major Supplier since December 31, 2018, and (b) no Seller is in material breach of or in
material default of any agreement with any of its Major Suppliers, and to the Sellers’
Knowledge, no Major Supplier is in material breach or in default of any agreements with any
Seller. None of the Sellers has received any notice, nor does the Seller or any of its Subsidiaries
have any Knowledge, that any Major Supplier mtends to terminate or adversely modify the
amount, frequency or terms of the business such Major Supplier conducts with the Sellers.

Section 3.21 Insurance Policies. Schedule 3.21 of the Disclosure Schedule contains a
true, complete and accurate list of all insurance policies to which any Seller is a party or which
provide coverage to or for the benefit of or with respect to any Seller, or any Service Provider in
his or her capacity as such (the “Insurance Policies”), indicating in each case the type of
coverage, name of the msured, the msurer, the expiration date of each policy and the amount of
coverage. True, complete and accurate copies of all such Insurance Policies have been provided
or made available to Buyer. Each Insurance Policy is in full force and effect and shall remam in
full force and effect in accordance with its terms immediately following the Closmg. Each Seller
is current in all premiums or other payments due under the Insurance Policies and has otherwise
complied in all material respects with all of its obligations under each Insurance Policy. Each
Seller has given timely notice to the msurer of all material claims that may be insured thereby
under any Insurance Policy. During the past three years, no Seller has been refused any
insurance by, nor has coverage been limited by, any surance carrier with which any Seller has
carried insurance or any other msurance carrier to which any Seller has apphed for msurance,
and no insurer has issued a reservation of rights or denial of coverage for claims or incidents
which could give rise to a claim under any Insurance Policy. No Insurance Policy provides for
any retrospective premium adjustment or other experience based lability on the part of any
Seller.

Section 3.22 Related Party Transactions. Except as set forth on Schedule 3.22 of the
Disclosure Schedule, no Related Party (a) has any direct or mdirect interest m any asset used in

36

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 19 of 29

or otherwise relating to any Seller or the Business, (b) is indebted to any Seller, (c) has entered
into, or has had any direct or indirect financial mterest mn, any Contract, transaction or business
dealing involving any Seller, (d) is competing, directly or indirectly, with any Seller, (e) is a
member, manager, director, officer or employee of, or consultant to, or owns, directly or
indirectly, any interest in, any vendor, supplier or customer of any Seller, or is in any way
associated with or involved in the Business (except in his or her official capacity as a director,
officer or employee of a Seller, as the case may be), (f) has any mterest m or has filed any
application with respect to any Intellectual Property, which arises out of or relates to any Seller,
or (g) has any clam or right against any Seller (other than rights to receive compensation for, or
expense reimbursement in connection with, services performed as an employee or director).
Each Seller does not share any facilities or equipment with any Related Party, and each Seller
does not purchase or provide assets or services for any business conducted by any Related Party.
For the past five years there has not been, and there is not currently, pending, or, to the
Knowledge of the Sellers, threatened, any Litigation against any current or former Related Party
with respect to which any Seller has an indemnification obligation.

Section 3.23 Bank Accounts. Schedule 3.23 of the Disclosure Schedule is a true,
complete and accurate list of each bank or financial institution in which any Seller has an
account, safe deposit box or lockbox, or maintains a banking, custodial, trading or similar
relationship, the number of each such account or box, and the names of all persons authorized to
draw thereon or to having signatory power or access thereto.

Section 3.24 Trade Names; Business Locations. Schedule 3.24 of the Disclosure
Schedule sets forth all fictitious or trade names that any Seller has been known as or used and all
offices or places of business any Seller has used, in each case, in the past five years. No Seller is
the surviving entity of a merger or consolidation.

Notwithstanding anythmg to the contrary in this Agreement, Buyer acknowledges and
agrees that Buyer’s sole and exclusive recourse and remedy by virtue of any breach at any time
of any of the representations and warranties set forth in this Article III shall be to terminate this
Agreement, in which event Buyer and Sellers shall all thereupon conclusively be deemed
released and relieved of any further liability or obligation hereunder, except as otherwise set
forth in Section 8.3; provided, that this paragraph shall in no way kmit or affect the satisfaction
of Section 7.1(a) as a condition to Buyer’s obligation to consummate the transactions
contemplated by this Agreement.

ARTICLE IV
BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Sellers as follows as of the date hereof and as of the
Closing Date:

Section 4.1 Organization of Buyer. Buyer is a limited lability company duly
organized, validly existing and in good standing under the Laws of the State of Delaware and has
all requisite limited lability company power and authority to own, lease and operate its assets
and to carry on its business as now being conducted.

a

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 20 of 29

Section 4.2 Authorization of Transaction.

(a) Buyer has full limited liability company power and authority to execute
and deliver this Agreement and all Related Agreements to which it is a party and to
perform its obligations hereunder and thereunder.

(b) The execution, delivery and performance of this Agreement and all other
Related Agreements to which Buyer is a party have been duly authorized by Buyer, and
no other limited liability company action on the part of Buyer is necessary to authorize
this Agreement or the Related Agreements to which it is a party or to consummate the
Contemplated Transactions.

(c) This Agreement has been duly and validly executed and delivered by
Buyer, and, upon ther execution and delivery m accordance with the terms of this
Agreement, each of the Related Agreements to which Buyer is a party will have been
duly and validly executed and delivered by Buyer. This Agreement constitutes a valid
and legally-binding obligation of Buyer, enforceable agamst Buyer m accordance with
its terms and conditions, subject to applicable bankruptcy, msolvency, moratorium or
other similar Laws relating to creditors’ rights and general principles of equity. To the
extent each Related Agreement constitutes a valid and legally-binding obligation of
each Seller party thereto, each Related Agreement to which Buyer is a party, when
executed and delivered, constituted or will constitute the valid and legally-bindng
obligations of Buyer, enforceable against Buyer in accordance with their respective
terms and conditions, subject to applicable bankruptcy, insolvency, moratorium or other
similar Laws relating to creditors’ rights and general principles of equity.

Section 4.3. Noncontravention. Neither the execution and delivery of _ this
Agreement, nor the consummation of the Contemplated Transactions (including the assignments
and assumptions referred to mn Section 2.6) will (with or without notice or lapse of time or both)
(i) conflict with or result in a breach of the certificate of incorporation, operating agreement, or
other organizational documents, of Buyer, (i) subject to any consents required to be obtained
from any Governmental Entity, violate any Law or Decree to which Buyer is, or its assets or
properties are subject, or (ii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate, modify or cancel any
Contract to which Buyer is a party or by which tt is bound, except, in the case of either clause (ii)
or (iii), for such conflicts, breaches, defaults, accelerations or rights as would not, individually or
in the aggregate, reasonably be expected to prevent, materially delay or materially impair the
ability of Buyer to consummate the Contemplated Transactions or the Related Agreements.
Buyer is not required to give any notice to, make any filng with, or obtain any authorization,
consent or approval of any Governmental Entity in order for the Parties to consummate the
Contemplated Transactions or any of the Related Agreement, except where the failure to give
notice, file or obtain such authorization, consent or approval would not, individually or in the
aggregate, reasonably be expected to prevent, materially delay or materially impair the ability of
Buyer to consummate the Contemplated Transactions or the Related Agreements.

38

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 21 of 29

Section 4.4 Litigation. There is no Litigation pending or, to Buyer’s knowledge,
threatened against or affecting Buyer that will adversely affect Buyer’s performance under this
Agreement or the consummation of the Contemplated Transactions.

Section 4.5 Adequate Assurances Regarding Executory Contracts. Buyer will be
capable of satisfymg as of the Sale Hearmg the conditions contamed m Sections 365(b)(1)(C)
and 365(f) of the Bankruptcy Code with respect to the Assumed Contracts.

Section 4.6 Brokers’ Fees. Neither Buyer nor any of its Affiliates has entered into
any Contract to pay any fees or commissions to any broker, fmder or agent with respect to the
Contemplated Transactions for which any Seller could become liable or obligated to pay.

Section 4.7. No Outside Reliance, Notwithstanding anything contained in this
Article IV or any other provision of this Agreement to the contrary, Buyer acknowledges and
agrees that the representations and warranties made by the Sellers to Buyer m Article III (as
qualified by the Disclosure Schedules and as supplemented by any Schedule Updates and in
accordance with the express terms and conditions (including hmitations and exclusions) of this
Agreement) (the “Express Representations”) are the sole and exclusive representations,
warranties, and statements of any kind made by Sellers to Buyer in connection with the
Contemplated Transactions. Buyer acknowledges and agrees that all other representations,
warranties and statements of any kind or nature expressed or implied, whether in written,
electronic or oral form, mcludig (a) the completeness or accuracy of, or any omission to state or
to disclose, any information (other than solely to the extent expressly set forth in the Express
Representations, all of which lapse and cease to be of any further force or effect upon the
Closmg) mcludng any projections, meetings, calls or correspondence with management of
Sellers and their Representatives, or any other Person on behalf of Sellers or any of their
respective Affiliates or Representatives and (b) any other statement relating to the historical,
current or future business, financial condition, results of operations, assets, Liabilities, properties,
contracts, and prospects of Sellers, or the value, quality, quantity, marketability, transferability or
condition of Sellers’ assets, are, m each case, specifically disclamed by Sellers and that Buyer
has not relied on any such representations, warranties or statements. Without limiting the
foregomg, Buyer acknowledges that Sellers hereby disclaim any warranty, express or implied, of
merchantability or fitness for any particular purpose as to any portion of the Purchased Assets
and will accept the Purchased Assets and assume the Assumed Liabilities at the Closing “AS IS,”
“WHERE IS” and “WITH ALL FAULTS.”

ARTICLE V
PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the execution of this
Agreement and the Closing (except as otherwise expressly stated to apply to a different period):

Section 5.1 Notices and Consents.

(a) To the extent required by the Bankruptcy Code or the Bankruptcy Court,
Sellers shall give any notices to third parties, and to the extent the need therefor is not
obviated by the entry of the Sale Order, each Seller shall use its commercially

39

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 22 of 29

reasonable efforts to obtam any third party Consents or sublicenses; provided, however,
that neither Sellers nor Buyer shall be required to incur any Liabilities or provide any
financial accommodation, m order to obtam any such third party Consent with respect
to the transfer or assignment of any Purchased Asset.

(b) Sellers and Buyer shall cooperate with one another (i) in promptly
determining whether any filmgs are required to be or should be made or consents,
approvals, permits or authorizations are required to be or should be obtained under any
applicable Law in connection with this Agreement and the Contemplated Transactions
and (1)in promptly making any such filngs, furnishng information required in
connection therewith and seeking to obtain timely any such consents, permits,
authorizations, approvals or waivers; provided, however, that Sellers’ obligations
hereunder shall only contmue until Sellers cease to be debtors in possession under the
Chapter 11 Cases or the Chapter 11 Cases are closed or dismissed.

(c) To the extent permitted by applicable Law and the terms of the
Purchased Assets, m the event any third party Consent has not been obtained by the
Closing, at Buyer’s written request, the Party contemplated to be transferring such
Purchased Asset under this Agreement (the “Transferring Party”) shall, at Buyer’s cost
and expense, hold in trust for Buyer, as applicable, the relevant Purchased Asset until
the earlier of such time as (i) the third party Consent is obtained, (ii) the applicable
Seller ceases to be a debtor in possession under the Chapter 11 Cases or the Chapter 11
Cases are closed or dismissed or (ii) Buyer elects not to assume such Purchased Asset.
During such time period, Buyer shall comply with all applicable covenants and
obligations under the Purchased Assets, including the payment of any costs or expenses
in connection therewith and the maintenance and continuation thereof. Buyer shall be
entitled to receive all of the benefits of the Transferrmg Party under the Purchased
Asset. Buyer shall satisfy all Liabilties with respect to such Purchased Assets until the
earlier of such time as (i) the third party Consent is obtained, (ii) the applicable Seller
ceases to be a debtor in possession under the Chapter 11 Cases or the Chapter 11 Cases
are closed or dismissed or (iii) Buyer elects not to assume such Purchased Asset
(provided, with respect to any such Liabilities related to the payment of rent for Leased
Real Property, Buyer shall satisfy such Liabilities through the end of the month), and
shall indemnify and hold Sellers harmless with respect to any such reasonable out-of-
pocket expenses arising in the Ordmary Course of Busmess with respect to such
Purchased Asset during such period.

(d) Subject to the terms and conditions set forth in this Agreement and
applicable Law or as otherwise required in the Chapter 11 Cases, Buyer and Sellers
shall (A) promptly notify the other Party of any communication to that Party from any
Governmental Entity in respect of any filing, investigation or inquiry concerning this
Agreement or the Contemplated Transactions, (B) if practicable, permit the other Party
the opportunity to review in advance all the mformation relating to Sellers and their
respective Subsidiaries or Buyer and its Affiliates, as the case may be, that appears in
any filing made with, or written materials submitted to, any third party and/or any
Governmental Entity in connection with the Agreement and the Contemplated
Transactions and consider in good faith the other Party’s reasonable comments, (C) not

40

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 23 of 29

participate in any substantive meeting or discussion with any Governmental Entity in
respect of any filing, investigation, or inquiry concerning this Agreement and the
Contemplated Transactions unless it consults with the other Party in advance, and, to
the extent permitted by such Governmental Entity, gives the other Party the opportunity
to attend, and (D) furnish the other Party with copies of all substantive correspondence,
filings, and written communications between them and their Subsidiaries and
Representatives, on the one hand, and any Governmental Entity or its respective staff,
on the other hand, with respect to this Agreement and the Contemplated Transactions,
provided, however, that any materials or information provided pursuant to any
provision of this Section 5.1(d) may be redacted before being provided to the other
Party (i) to remove references concerning the valuation of Buyer, Sellers, or any of
their Subsidiaries, (i) financing arrangements, (ii)as necessary to comply with
contractual arrangements, and (iv) as necessary to address reasonable privilege or
confidentiality issues. Sellers and Buyer may, as each deems advisable and necessary,
reasonably designate any commercially or competitively sensitive material provided to
the other under this Section 5.1(d) as “outside counsel only.” Such materials and the
information contained therein shall be given only to the outside legal counsel and any
retained consultants or experts of the recipient and shall not be disclosed by such
outside counsel to employees, officers or directors of the recipient, unless express
written permission is obtained in advance from the source of the materials (Sellers or
Buyer, as the case may be). Each of Sellers and Buyer shall promptly notify the other
Party if such Party becomes aware that any third party has any objection to the
Agreement on antitrust or anti-competitive grounds.

Section 5.2. Bankruptcy Actions.

(a) The Chapter 11 Cases shall be contmuing as of the date hereof.

(b) The Bankruptcy Court shall have entered the Bid Procedures Order by
no later than the Bid Procedures Order Deadline.

(c) The hearing on the Sale Motion shall occur no later than by August 27,
2020, after or durmg which the Bankruptcy Court shall have entered the Sale Order, in
any case by no later than the Sale Order Deadline, that provides the parties, inter alia,
consummate the Closing as soon as practicable after the entry of the Sale Order and no
later than August 31, 2020, subject to the satisfaction of all conditions to the obligations
of Sellers and Buyer as set forth in Article VII (other than conditions with respect to
actions Sellers and/or Buyer will take at the Closing itself, but subject to the satisfaction
or waiver of those conditions).

(d) Sellers will provide Buyer with a reasonable opportunity to review and
comment upon all motions, applications, and supporting papers relatng to the
Contemplated Transactions prepared by Sellers or any Affiliates (including forms of
orders and notices to imterested parties) prior to the filmg thereof in the Chapter 11
Cases. All motions, applications, and supportng papers prepared by Sellers and
relating to the Contemplated Transactions to be filed on behalf of Sellers after the date

41

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 24 of 29

hereof must be approved in form and substance by Buyer, such approval not
unreasonably withheld or delayed.

(e) Each of Buyer and Sellers shall continue to act in good faith and without
any improper conduct, including collusion or fraud of any kind.

(f) Each of Buyer and Sellers will promptly take such actions as are
reasonably requested by the other Party and consistent with their respective rights and
obligations hereunder to assist in obtaiming entry of the Sale Order, includmg furnishing
affidavits or other documents or information for filmg with the Bankruptcy Court for
purposes, among others, of providmg necessary assurances of performance by Sellers
of their obligations under this Agreement and the Related Agreements and
demonstrating that Buyer is a good faith buyer under Section 363(m) of the Bankruptcy
Code.

(g) The Sellers and Buyer agree, and the Sale Order shall reflect the fact
that, the provisions of this Agreement are reasonable, were a material inducement to
Buyer to enter into this Agreement and, subject to the results of the Auction, are the
highest and best offer for the Purchased Assets.

(h) Sellers shall use commercially reasonable efforts to provide appropriate
notice of the hearmgs on the Sale Motion to all Persons entitled to notice, including, but
not limited to, all Persons that have asserted Liens in the Purchased Assets, all parties to
the Assumed Contracts and all Taxing authorities in jurisdictions applicable to Sellers
and as otherwise required by the Bankruptcy Code and bankruptcy rules.

(1) Sellers shall serve a notice of the Contemplated Transactions by first
class mail on all non-debtor counterparties to all Non-Real Property Contracts and
Leases as set forth in the Sale Motion and provide a copy of the same to Buyer.

Section 5.3. Conduct of Business. Until the earlier of the termination of this
Agreement and the Closing, and except as expressly contemplated by this Agreement or as set
forth on Schedule 5.3 of the Disclosure Schedules, or as appropriate in response to the Business
Cessation Event or required under the Bankruptcy Code or other applicable Law and except with
the prior written consent of Buyer (which consent shall not be unreasonably withheld,
conditioned, or delayed):

1 Sellers shall use commercially reasonable efforts to maintain,
preserve and protect all of the Purchased Assets in the condition in which they existed
immediately prior to the Business Cessation Event, except for ordinary wear and tear and
casualty and except for replacements, modifications or maintenance in the Ordinary
Course of Business and shall maintain insurance coverage with financially responsible
insurance companies substantially similar in all material respects to the insurance
coverage maintained by the Business and Sellers on the Petition Date; provided, however,
during any period when any of its properties and/or Purchased Assets are not being
utilized in the Ordinary Course of Business due to the Business Cessation Event (such
assets during such period, collectively, “Non-Operating Assets’), Sellers shall be deemed

42

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 25 of 29

to have satisfied their obligations under this Section _5.3(7) with respect to such Non-
Operating Assets by taking reasonable and customary precautions as to the safety and

security of the same;

il, Sellers shall use commercially reasonable efforts not to take, or
agree to or commit to assist any other Person in taking, any action (i) that would
reasonably be expected to result in a failure of any of the conditions to the Closing or
(ii) that would reasonably be expected to impair the ability of Sellers or Buyer to
consummate the Closing in accordance with the terms hereof or to materially delay such
consummation;

iil. Except as permitted by this Agreement, no Seller shall, directly or
indirectly, sell or otherwise transfer or dispose, or offer, agree or commit (in writing or
otherwise) to sell or otherwise transfer or dispose of any of the Purchased Assets other
than in the Ordinary Course of Business;

Iv. No Seller shall, directly or mdirectly, permit, offer, agree or
commit to permit, any of the Purchased Assets to become subject, directly or indirectly,
to any Lien or Claim except for Permitted Liens;

V. No Seller shall assume, reject or assign any Contract or Lease that
may become an Assumed Contract other than through the assumption and assignment of
the Assumed Contracts, as contemplated by this Agreement, to Buyer (or, following the
termination of this Agreement in accordance with its terms, to a third party in connection
with an Alternate Transaction);

Vi. No Seller shall enter mto new Contracts or amend or modify
Contracts other than extensions, renewals or modifications in the Ordinary Course of
Business, and no Seller shall amend, modify, encumber, extend, renew or terminate any
Lease, nor enter into any new lease, sublease, or license;

vii | No Seller shall remove or permit to be removed from any building,
facility, or real property any Purchased Asset or any Purchased Inventory (other than the
sale of Inventory in the Ordinary Course of Business or any Purchased Assets from an
Excluded Restaurant);

viii No Seller shall return Inventory with an aggregate value of more
than $5,000 to any single vendor unless defective;

ix. No Seller shall (i) enter into any commitment for any expenditures
in excess of $20,000 for any individual commitment and $50,000 for all commitments in
the aggregate, or (1) enter mto any commitment with respect to remodelng, except as
required by the terms of any Lease for Leased Real Property;

Ce Sellers shall comply in all material respects with all material Laws
applicable to them or having jurisdiction over the Business or any Purchased Asset;

43

DOCS_SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 26 of 29

x1. No Seller shall, directly or mdiectly, cancel, forgive or
compromise any material debt or clam or waive or release any material right of any
Seller, in each case that constitutes an Purchased Asset;

XI. Sellers shall use diligent and commercially reasonable efforts to
maintain in full force and effect each Assumed Permit and Liquor License held by any
Seller as of the date hereof or otherwise obtained by any Seller prior to the Closing, and
shall comply with the material terms of each such Permit and Liquor License and no
Seller shall permit any such Permit or Liquor License to terminate, expire or lapse other
than in the Ordmary Course of Business;

xiii Subject to the consequences of the Business Cessation Event,
Sellers shall (v) use commercially reasonable efforts to preserve the existnmg business
organization and keep management of the Business intact, (w) use commercially
reasonable efforts to keep available the services of the Service Providers, to the extent
reasonably feasible, and (x) use commercially reasonable efforts to mamtam the existng
relations with customers, carriers, suppliers, creditors, busmess partners, Service
Providers, and others having business dealings with the Business, to the extent reasonably
feasible;

xiv. Other than as required by applicable Law, no Seller shall (i) re-hire
any Former Employees, Recent Employees or anyone not otherwise a Current Employee
as of the date of this Agreement, (ii) grant any loan to or pay any bonus to any employee,
(iii) hire or, except as required by a written agreement with such employee existing as of
the date hereof, promote or terminate the employment (other than for cause) of any
Current Employee, (iv) grant or increase any other severance, change in control,
retention, termination or similar compensation or benefits to (or amend any existing
severance, change in control, retention, termimation or similar compensation, benefits or
arrangement with) any Current Employee, (v) recognize any union or other collective
employee representative, (vi) except in each case as required by a written agreement with
such employee existing as of the date hereof, increase the compensation, bonus or other
benefits payable to any employee, (vii) pay to any employee any benefit or amount not
required under any Employee Benefit Plan as in effect on the date of this Agreement,
(viii) adopt any new Employee Benefit Plan or amend or terminate or increase the
benefits under any Employee Benefit Plan, or (ix) take any action to accelerate the
vesting of, or payment of, any compensation or benefit under any Employee Benefit Plan;

XV. Except as required by GAAP, change any accountng policies,
procedures, methods or practices (includmg with respect to reserves, revenue recognition,
inventory control, prepayment of expenses, timing for payments of accounts payable and
collection of accounts receivable);

xvi_—s Sellers shall use commercially reasonable efforts to maintain their
business records in accordance with their past practices;

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 27 of 29

xvii. Sellers shall, at all times, maintam the retention of the current
financial advisors and investment banker on terms, scope and conditions identical to the
terms scope and conditions existing on the date of this Agreement; and

xviii. Except as permitted by this Agreement, no Seller shall authorize
any of the foregoing, enter nto an agreement to do any of the foregoing, or agree or enter
into any Contract to do any of the foregoing.

Nothing contamed in this Agreement is intended to give Buyer or its Affihates, directly or
indirectly, the right to control or direct the busmess of Sellers prior to the Closing.

Section 5.4 Notice of Developments. From the date hereof until the Closmng Date,
each of the Sellers (with respect to itself), as the case may be, shall promptly disclose to Buyer,
on the one hand, and Buyer shall promptly disclose to Sellers, on the other hand, in writing after
attamng knowledge (as applicable to each of Sellers and Buyer) of any real or alleged failure of
any of Sellers or Buyer to comply with or satisfy any of their respective covenants, conditions or
agreements to be complied with or satisfied by it under this Agreement in any material respect;
provided, however, that the delivery of any notice pursuant to this Section 5.4 shall not limit or
otherwise affect the remedies available to the party receiving such notice under this Agreement if
such party objects to the disclosures contained in such notice within five (5) days of receipt of
such notice.

 

Section 5.5 Access.

(a) Upon reasonable advance written request by Buyer, until the earlier of
the Closing and the termination of this Agreement, Sellers shall permit Buyer and its
Representatives to have reasonable access to, and make (at Buyer’s sole cost and
expense) reasonable investigation of, durmg normal business hours, subject to the terms
of Leases and in a manner so as not to interfere unreasonably with the normal business
operations of Sellers, to all of the books and records, premises, properties, personnel,
Records, Contracts, businesses, assets, accountants, auditors, counsel and operations of
the Sellers related to the Business; provided, however, that, for avoidance of doubt, (i)
the foregomg shall not require any Party to waive, or take any action with the effect of
waiving, its attorney-client privilege or any confidentiality obligation to which it is
bound with respect thereto or take any action m violation of applicable Law, and (ii)
nothing herein shall be deemed to condition or otherwise make Buyer’s obligations to
consummate the Contemplated Transactions contingent upon the results of any
investigation or inspection conducted by Buyer or its Representatives pursuant to this
Section 5.5. Sellers shall cause their respective officers, employees, consultants,
agents, accountants, attorneys and other representatives to cooperate with Buyer and
Buyer’s Representatives in commercially reasonable respects (but at no cost or expense
to Sellers) in connection with such investigation and examination, and Buyer and its
Representatives shall cooperate with Sellers and their respective Representatives and
shall use their reasonable efforts to minimize any disruption to the Business.
Notwithstanding the foregoing, Buyer shall not have the right to conduct any Phase II
environmental or other “mvasive” environmental testmg without Sellers’ written
consent (which consent may be conditioned upon, among other reasonable conditions,

45

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 28 of 29

Buyer’s execution and delivery of an access and mdemnity agreement in form and
content reasonably satisfactory to Sellers).

(b) As soon as possible after the date of this Agreement, but in any event no
later than five (5) calendar days prior to the Closing Date, Sellers shall deliver to Buyer
the unaudited consolidated balance sheet of the Sellers for the fiscal quarter ended on or
about June 30, 2020, and the related consolidated statement of income and cash flows
of Sellers for the three (3) months then ended.

Section 5.6 Press Releases and Public Announcements. After notice to and
consultation with Buyer, Sellers shall be entitled to disclose, only to the extent required by
applicable Law or by order of the Bankruptcy Court or as appropriate in the conduct of the
Chapter 11 Cases, this Agreement and all information provided by Buyer in connection herewith
to the Bankruptcy Court, the United States Trustee, the Committee, parties in mterest in the
Chapter 11 Cases. Other than statements made in the Bankruptcy Court (or mn pleadings filed
therein), no Party shall issue (prior to, on or after the Closing) any press release or make any
public announcement without the prior written consent of the other Parties, which shall not be
unreasonably withheld or delayed. Notwithstanding anything contamed in this Agreement or
any contractual confidentiality obligation of Buyer to the contrary, Buyer may disclose the
Agreement and all information provided by Sellers m connection herewith (such information,
other than this Agreement, the “Seller Confidential Information”): (a) to its Affiliates who are
instructed to maintain the confidentiality of the Seller Confidential Information, (b) to the extent
required or requested by, or required to be disclosed to, any regulatory or similar authority
purporting to have jurisdiction over such Person or its Affiliates and to whom Buyer discloses
only so much of the Seller Confidential Information to such authority as so required in Buyer’s
reasonable discretion, (c) to the extent required by applicable Law or in any legal, judicial,
administrative or other compulsory process; provided that Buyer discloses only so much of the
Seller Confidential Information mn connection with such process as is so required in Buyer’s
reasonable discretion, (d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) with the written consent of Sellers, (g) to the extent such
information becomes publicly available other than as a result of a breach of this Agreement or
any contractual confidentiality obligation, (h)to governmental regulatory authorities in
connection with any regulatory exammation of any agent or lender or in accordance with any
such agent’s or lender’s regulatory compliance policy if such agent or such lender deems
necessary for the mitigation of claims by those authorities against such agent or such lender or
any of its subsidiaries or Affiliates, or (i) for the purposes of establishing a “due diligence”
defense.

Section 5.7. Bulk Transfer Laws. Buyer acknowledges that Sellers will not comply
with the provisions of any bulk transfer Laws of any jurisdiction in connection with the
Contemplated Transactions, and hereby waives all claims related to the noncompliance
therewith. The Parties intend that pursuant to Section 363(f) of the Bankruptcy Code, the
transfer of the Purchased Assets shall be free and clear of any Liens on the Purchased Assets
(other than Permitted Liens) to the extent provided in the Sale Order, including any Liens arising
out of the bulk transfer Laws, and the Parties shall take such steps as may be necessary or
appropriate to so provide in the Sale Order.

46

DOCS _SF:103743.4 07979/002
Case:20-01947-jwb Doc #:363-2 Filed: 10/15/2020 Page 29 of 29

Section 5.8 Release of Claims. Notwithstanding anything contained herein to the
contrary, effective as of the Closmg, (1) each Seller, on behalf of itself and its Affihates
(individually and collectively, the “Seller Releasmg Parties”), fully, wrevocably and
unconditionally releases Buyer, the Credit Agreement Secured Parties, and each of their
respective Affiliates, each in their capacity as such (individually and collectively, the “Buyer
Released Parties”), from any and all actions, causes of action, damages, claims, refunds, choses
in action, suits or proceedings, rights of recovery, rights of setoff, rights of recoupment, and
demands whatsoever, in law or in equity, known or unknown, matured and unmatured, accrued
or contingent or liquidated, regardless of whether such rights are currently exercisable, whether
derivative claims asserted or assertable on behalf of any of the Seller Releasing Parties or direct
clams or for mdemnification or contribution, includmg but not limited to any Claims under
section 506(c) of the Bankruptcy Code, that such Seller Releasing Parties (whether individually
or collectively) ever had, now have, or may have against the Buyer Released Parties relating to,
or m any manner arismg from, mn whole or m part, the Sellers, the Debtors, the Chapter 11 Cases,
the Credit Agreement Loan Documents, or the negotiation, formulation, or preparation of this
Agreement, in each case, in connection with any event, conduct or circumstance occurring on or
prior to the Closing; and (11) the Buyer and the Credit Agreement Secured Parties, on behalf of
themselves and their respective Affiliates (mdividually and collectively, the “Buyer Releasing
Parties”) fully, irrevocably and unconditionally release each Seller and each of their respective
Affiliates (except for Mark A. Sellers, III, who, for the avoidance of doubt, shall not be a Seller
Released Party), each mm their capacity as such (individually and collectively, the “Seller
Released Parties”), from any and all actions, causes of action, damages, claims, refunds, choses
in action, suits or proceedings, rights of recovery, rights of setoff, rights of recoupment, and
demands whatsoever, in law or in equity, known or unknown, matured and unmatured, accrued
or contingent or liquidated, regardless of whether such rights are currently exercisable, whether
derivative claims asserted or assertable on behalf of any of the Buyer Releasing Parties or direct
clams or for mdemnification or contribution, that such Buyer Releasmg Parties (whether
individually or collectively) ever had, now have, or may have against the Seller Released Parties
relating to, or In any manner arismg from, mn whole or m part, the Sellers, the Debtors, the
Chapter 11 Cases, the Credit Agreement Loan Documents, or the negotiation, formulation, or
preparation of this Agreement, in each case, in connection with any event, conduct or
circumstance occurring on or prior to the Closmg; provided, however, that the foregoing
provisions shall not operate to waive or release: (i) any deficiency claim against the Sellers in
any remaining Credit Agreement Lien Obligations after giving effect to the Credit Bid and
Release, (ii) rights to enforce this Agreement and the other agreements or mstruments being
executed and delivered pursuant to the terms hereof to give effect to the Contemplated
Transactions, or (ii) claims against any Person that is based upon an alleged breach of a
confidentiality or non-compete obligation owed to the Sellers. Notwithstandmg anything
contained in this Section 5.8 to the contrary, (a) the effectiveness of the release in this
Section 5.8 by the Buyer Releasing Parties for the benefit of the direct equityholders of Barfly
Ventures, LLC shall be conditioned upon such direct shareholders executing and delivering a
release in the form of Exhibit C hereto in favor of the Buyer Released Parties, and (b) in the
event that any Seller Released Party asserts any claim or cause of action agaist a Buyer
Released Party that the Seller has released (or purported to release) on behalf of such Seller
Released Party pursuant to this Section 5.8, then any release granted by such Buyer Releasing
Party to such Seller Released Party pursuant to this Section 5.8 shall be deemed immediately

47

DOCS _SF:103743.4 07979/002
